Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21511 Lazard Global Total Return and Income Fund, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end:12/31 Date of reporting period:3/31/2007 FORM N-Q Item 1. Schedule of Investments. Lazard Global Total Return and Income Fund, Inc. Portfolio of Investments March 31, 2007 (unaudited) Description Shares Value Common Stocks89.3% Finland2.0% Nokia Oyj Sponsored ADR (c) 192,800 $ 4,418,976 France5.1% Sanofi-Aventis ADR (d) 105,200 4,577,252 Societe Generale Sponsored ADR 72,000 2,498,400 Total SA Sponsored ADR (c) 64,000 4,465,920 Total France 11,541,572 Italy1.0% Eni SpA Sponsored ADR (c) 36,350 2,356,571 Japan10.2% Canon, Inc. Sponsored ADR 44,700 2,399,496 Hoya Corp. Sponsored ADR 54,300 1,797,330 Mitsubishi UFJ Financial Group, Inc. ADR (c) 323,100 3,638,106 Mitsui Sumitomo Insurance Co., Ltd. ADR (d) 17,600 2,204,565 Nissan Motor Co., Ltd. Sponsored ADR (d) 192,200 4,113,080 Nomura Holdings, Inc. ADR (d) 332,600 6,894,798 Sumitomo Mitsui Financial Group, Inc. ADR 209,100 1,902,810 Total Japan 22,950,185 Netherlands2.6% Heineken NV ADR 225,600 5,899,440 Singapore2.1% Singapore Telecommunications, Ltd. ADR (d) 217,400 4,706,710 Sweden1.0% Telefonaktiebolaget LM Ericsson Sponsored ADR 61,900 2,295,871 Switzerland9.9% Credit Suisse Group Sponsored ADR 73,400 5,272,322 Nestle SA Sponsored ADR 34,400 3,341,960 Novartis AG ADR 78,900 4,310,307 Swiss Reinsurance Co. Sponsored ADR 24,900 2,279,346 UBS AG (c) 75,900 4,510,737 Zurich Financial Services AG ADR 92,500 2,668,625 Total Switzerland 22,383,297 United Kingdom17.1% Barclays PLC Sponsored ADR (d) 67,800 3,860,532 BP PLC Sponsored ADR (c) 69,600 4,506,600 Cadbury Schweppes PLC Sponsored ADR (c) 112,700 5,789,399 Diageo PLC Sponsored ADR 101,100 8,184,045 GlaxoSmithKline PLC Sponsored ADR (c), (d) 80,200 4,431,852 HSBC Holdings PLC Sponsored ADR (d) 76,300 6,699,903 Vodafone Group PLC Sponsored ADR 191,712 5,149,384 Total United Kingdom 38,621,715 United States38.3% Bank of America Corp. (c) 138,200 7,050,964 Bristol-Myers Squibb Co. (c) 92,600 2,570,576 Cisco Systems, Inc. (a) 220,400 5,626,812 ConocoPhillips 32,900 2,248,715 Dell, Inc. (a) 92,900 2,156,209 Exxon Mobil Corp. (c) 105,100 7,929,795 First Data Corp. (c) 84,300 2,267,670 General Electric Co. 116,300 4,112,368 International Business Machines Corp. 80,700 7,606,782 Johnson & Johnson (c) 104,300 6,285,118 JPMorgan Chase & Co. (c) 148,896 7,203,589 Mellon Financial Corp. (d) 103,600 4,469,304 Microsoft Corp. (c) 326,400 9,096,768 Oracle Corp. (a), (c) 399,700 7,246,561 The Home Depot, Inc. 165,500 6,080,470 United Technologies Corp. 68,900 4,478,500 Total United States 86,430,201 Total Common Stocks (Identified cost $164,251,207) 201,604,538 Lazard Global Total Return and Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) Principal Amount Description (e) Value Foreign Government Obligations8.5% Costa Rica1.6% Costa Rican Bono de Estabilizacion Monetaria, 0.00%, 10/10/07 639,500 $ 1,190,811 Costa Rican Titulos de Propiedad: 0.00%, 04/11/07 626,200 1,204,687 0.00%, 10/10/07 660,000 1,228,984 Total Costa Rica 3,624,482 Egypt3.6% Central Bank of Egypt Certificates of Deposit: 0.00%, 04/26/07 14,000 2,442,200 0.00%, 05/23/07 4,000 693,375 0.00%, 07/04/07 7,000 1,201,020 Egypt Treasury Bills: 0.00%, 04/17/07 7,125 1,245,607 0.00%, 04/24/07 11,825 2,063,907 0.00%, 05/01/07 3,250 566,329 Total Egypt 8,212,438 Hungary1.0% Hungarian Government Bonds: 9.50%, 02/12/09 200,510 1,117,258 6.50%, 08/12/09 205,770 1,083,054 Total Hungary 2,200,312 Mexico1.2% Mexican Bonos: 8.00%, 12/24/08 12,370 1,135,166 9.00%, 12/20/12 15,450 1,501,014 Total Mexico 2,636,180 Turkey1.1% Turkish Government Bonds: 0.00%, 08/13/08 2,400 1,346,127 14.00%, 01/19/11 1,782 1,171,946 Total Turkey 2,518,073 Total Foreign Government Obligations (Identified cost $18,858,897) 19,191,485 Structured Notes1.7% Brazil1.5% Citibank Brazil Inflation-Linked Bond NTN-B: 7.90%, 05/18/09 (f) 927 1,062,257 7.70%, 08/17/10 (f) 1,029 1,166,218 7.35%, 05/18/15 (f) 989 1,126,636 Total Brazil 3,355,111 Colombia0.2% Citibank Colombia TES Credit Linked Unsecured Note, 9.88%, 04/27/12 (f) 397 496,664 Total Structured Notes (Identified cost $3,318,598) 3,851,775 Shares Collateral For Securities on Loan13.5% State Street Navigator Securities Lending Prime Portfolio, 5.33% (g), (h) (Identified cost $30,543,178) 30,543,178 30,543,178 Total Investments113.0% (Identified cost $216,971,880) (b) $ Liabilities in Excess of Cash and Other Assets(13.0)% ) Net Assets100.0% $ Lazard Global Total Return and Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) Forward Currency Purchase Contracts open at March 31, 2007: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation ARS 04/09/07 397,312 $ 128,000 $ 128,156 $ 156 $ - ARS 04/25/07 1,549,500 500,000 500,108 108 - ARS 05/02/07 1,863,000 600,000 601,370 1,370 - ARS 05/02/07 2,983,680 960,000 963,121 3,121 - BRL 09/20/07 2,352,609 1,047,000 1,121,497 74,497 - BRL 09/20/07 5,583,770 2,483,000 2,661,804 178,804 - BRL 10/05/07 993,450 444,000 472,492 28,492 - BRL 10/30/07 1,305,901 586,000 618,777 32,777 - BWP 04/11/07 4,917,929 779,000 785,220 6,220 - BWP 04/20/07 6,430,619 1,028,000 1,025,133 - 2,867 BWP 04/23/07 2,539,783 399,000 404,666 5,666 - COP 04/02/07 611,955,000 270,000 277,767 7,767 - COP 04/02/07 1,875,600,000 863,536 851,336 - 12,200 COP 04/02/07 1,875,600,000 863,536 851,336 - 12,200 COP 04/23/07 4,952,392,000 2,272,000 2,245,754 - 26,246 COP 04/25/07 880,696,000 389,000 399,332 10,332 - COP 04/26/07 1,042,820,000 460,000 472,822 12,822 - EUR 04/12/07 1,356,944 1,809,145 1,807,164 - 1,981 EUR 05/02/07 970,000 1,279,590 1,292,873 13,283 - GHC 05/24/07 6,539,400,000 692,000 700,062 8,062 - GHC 06/18/07 2,103,450,000 222,000 224,256 2,256 - GHC 07/16/07 3,393,000,000 360,000 359,695 - 305 GHC 07/24/07 5,426,964,580 573,130 574,289 1,159 - GHC 08/27/07 9,923,540,000 1,049,000 1,042,206 - 6,794 GHC 09/13/07 5,521,023,000 584,854 577,661 - 7,193 IDR 04/12/07 3,708,720,000 408,000 406,435 - 1,565 IDR 04/12/07 5,667,431,000 623,000 621,088 - 1,912 IDR 04/20/07 5,154,087,500 557,500 564,832 7,332 - IDR 05/15/07 25,373,040,000 2,746,000 2,780,607 34,607 - IDR 06/20/07 5,170,812,500 557,500 566,664 9,164 - ILS 04/10/07 4,324,590 1,026,000 1,040,611 14,611 - ILS 04/19/07 4,837,979 1,149,000 1,164,445 15,445 - INR 04/05/07 37,220,400 840,000 855,461 15,461 - INR 04/05/07 27,984,210 629,000 643,180 14,180 - INR 04/05/07 5,136,510 119,094 118,056 - 1,038 INR 04/16/07 54,091,380 1,218,000 1,240,448 22,448 - INR 04/23/07 48,398,560 1,094,000 1,108,326 14,326 - INR 05/07/07 29,034,560 656,000 663,454 7,454 - INR 05/17/07 10,358,040 228,000 236,434 8,434 - INR 05/18/07 10,358,040 228,000 236,408 8,408 - KWD 04/30/07 327,970 1,135,000 1,133,157 - 1,843 KWD 04/30/07 344,741 1,193,000 1,191,104 - 1,896 KWD 06/04/07 335,218 1,159,000 1,158,130 - 870 KWD 07/16/07 325,808 1,126,000 1,125,628 - 372 KZT 05/08/07 74,976,800 592,000 606,294 14,294 - KZT 08/02/07 93,035,600 745,000 753,448 8,448 - KZT 08/09/07 76,622,000 617,173 620,578 3,405 - KZT 09/10/07 68,641,200 552,000 556,164 4,164 - Lazard Global Total Return and Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) Forward Currency Purchase Contracts open at March 31, 2007 (continued): U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation MXN 04/09/07 10,640,463 $ 985,000 $ 965,891 $ - $ 19,109 MXN 04/09/07 1,496,466 135,116 135,842 726 - MXN 05/29/07 20,773,040 1,887,000 1,880,824 - 6,176 MXN 03/31/08 4,261,246 376,000 378,421 2,421 - MYR 04/12/07 1,413,751 405,202 409,142 3,940 - MYR 04/16/07 2,709,399 777,000 784,265 7,265 - MYR 04/23/07 2,874,480 826,000 832,344 6,344 - MYR 05/11/07 3,207,783 925,500 929,697 4,197 - MYR 05/14/07 3,207,783 925,500 929,837 4,337 - MYR 06/12/07 1,897,514 543,000 550,815 7,815 - NGN 04/05/07 178,352,490 1,367,000 1,393,923 26,923 - NGN 06/05/07 49,946,968 388,000 383,972 - 4,028 NGN 07/10/07 154,130,070 1,189,000 1,173,480 - 15,520 NGN 07/17/07 156,655,070 1,210,000 1,192,704 - 17,296 NGN 09/07/07 178,977,600 1,381,000 1,362,658 - 18,342 PEN 08/14/07 1,964,505 610,000 618,022 8,022 - PEN 08/16/07 1,640,209 516,000 516,000 - - PHP 04/19/07 11,277,420 231,000 233,766 2,766 - PHP 04/20/07 50,772,800 1,040,000 1,052,461 12,461 - PHP 05/14/07 68,481,450 1,371,000 1,419,698 48,698 - PHP 06/26/07 81,843,980 1,502,000 1,697,035 195,035 - PLN 04/12/07 3,617,720 1,216,776 1,248,170 31,394 - PLN 05/14/07 2,144,196 722,000 740,592 18,592 - PLN 05/14/07 1,137,732 391,000 392,966 1,966 - PLN 05/21/07 9,083,701 3,059,000 3,138,136 79,136 - RON 04/12/07 1,406,987 546,000 558,010 12,010 - RON 04/30/07 7,409,000 2,920,724 2,933,711 12,987 - RUB 05/24/07 106,389,050 3,826,944 4,087,643 260,699 - RUB 08/27/07 56,586,000 2,163,073 2,174,787 11,714 - RUB 11/07/07 46,639,980 1,739,000 1,792,627 53,627 - RUB 02/01/08 11,541,000 434,768 443,306 8,538 - RUB 09/19/08 21,264,250 725,000 807,624 82,624 - SGD 04/10/07 1,038,696 678,000 684,501 6,501 - SGD 04/11/07 996,030 651,000 656,425 5,425 - SGD 04/30/07 2,688,557 1,777,000 1,773,981 - 3,019 SGD 05/07/07 1,323,051 867,000 873,381 6,381 - SGD 05/22/07 364,951 240,000 241,149 1,149 - SGD 06/15/07 730,543 481,000 483,459 2,459 - SGD 08/27/07 1,382,563 910,000 919,079 9,079 - SKK 05/02/07 30,859,100 1,150,000 1,239,564 89,564 - SKK 05/23/07 25,203,410 1,004,851 1,013,211 8,360 - SKK 06/13/07 26,788,000 1,035,045 1,077,690 42,645 - TRY 05/31/07 746,493 459,352 525,903 66,551 - TRY 06/27/07 4,353,244 2,699,686 3,041,283 341,597 - TZS 04/16/07 557,516,000 426,503 448,741 22,238 - TZS 04/30/07 580,163,400 436,000 465,861 29,861 - TZS 05/08/07 520,053,000 396,684 416,634 19,950 - TZS 05/15/07 470,744,000 361,000 376,374 15,374 - Lazard Global Total Return and Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) Forward Currency Purchase and Sale Contracts open at March 31, 2007 (concluded): U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation TZS 10/16/07 503,740,750 $ 383,000 $ 385,483 $ 2,483 $ - TZS 02/05/08 385,792,000 274,000 285,701 11,701 - TZS 02/06/08 516,304,000 368,000 382,243 14,243 - TZS 04/30/08 745,327,886 547,230 544,432 - 2,798 UAH 04/02/07 3,195,000 634,306 635,199 893 - UAH 04/11/07 4,693,000 928,388 933,087 4,699 - UAH 04/13/07 7,632,000 1,512,066 1,517,460 5,394 - UGX 04/11/07 670,128,000 368,000 382,515 14,515 - UGX 09/10/07 479,650,000 265,000 268,306 3,306 - Total Forward Currency Purchase Contracts $ 95,027,772 $ 97,079,880 $ 2,217,678 $ 165,570 U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Sale Contracts Date Currency Date Value Appreciation Depreciation BWP 04/11/07 3,755,009 $ 595,000 $ 599,543 $ - $ 4,543 BWP 04/20/07 3,050,626 485,000 486,314 - 1,314 COP 04/02/07 2,487,555,000 1,113,000 1,129,103 - 16,103 COP 04/23/07 1,882,023,750 865,000 853,438 11,562 - EUR 05/23/07 755,000 1,004,851 1,007,173 - 2,322 HUF 04/27/07 211,494,727 1,134,574 1,136,090 - 1,516 HUF 04/28/07 209,816,271 1,120,095 1,122,413 - 2,318 INR 04/29/07 22,202,640 513,000 510,298 2,702 - INR 04/30/07 48,138,480 1,112,000 1,106,399 5,601 - INR 05/01/07 3,888,900 90,000 89,182 818 - MXN 05/02/07 12,136,929 1,084,284 1,101,734 - 17,450 MXN 05/03/07 11,121,833 1,005,000 1,006,989 - 1,989 RON 05/04/07 4,571,000 1,809,145 1,812,854 - 3,709 RUB 05/05/07 23,963,580 892,000 920,720 - 28,720 TRY 05/06/07 1,433,837 992,000 1,010,135 - 18,135 TZS 05/07/07 557,516,000 441,772 448,741 - 6,969 TZS 04/30/07 580,163,400 460,447 465,861 - 5,414 TZS 05/08/07 520,053,000 392,197 416,634 - 24,437 UAH 04/02/07 3,195,000 635,189 635,199 - 10 Total Forward Currency Sale Contracts $ 15,744,554 $ 15,858,820 20,683 134,949 Gross unrealized appreciation/depreciation on Forward Currency Contracts $ 2,238,361 $ 300,519 Lazard Global Total Return and Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) (a) Non-income producing security. (b) For federal income tax purposes, the aggregate cost was $216,971,880, aggregate gross unrealized appreciation was $40,978,052, aggregate gross unrealized depreciation was $2,758,956, and the net unrealized appreciation was $38,219,096. (c) Segregated security for forward currency contracts. (d) Security or portion thereof is out on loan. (e) Principal amount denominated in respective countrys currency unless otherwise specified. (f) Pursuant to Rule 144A under the Securities Act of 1933, these securities may only be traded among qualified institutional buyers. At March 31, 2007, these securities amounted to 1.7% of net assets and none are considered to be liquid. Principal amount denominated in U.S. dollar. Interest rate shown reflects current yield as of March 31, 2007. (g) Rate shown reflects 7 day yield as of March 31, 2007. (h) Represents security purchased with cash collateral received for securities on loan. Security Abbreviations: ADR  American Depositary Receipt NTN-B  Brazil Sovereign Nota do Tesouro Nacional TES  Titulos de Tesoreria Currency Abbreviations : ARS  Argentine Peso MYR  Malaysian Ringgit BRL  Brazilian Real NGN  Nigerian Naira BWP  Botswana Pula PEN  Peruvian New Sol COP  Colombian Peso PHP  Philippine Peso EUR  Euro PLN  Polish Zloty GHC  Ghanaian Cedi RON  Romanian Leu HUF  Hungarian Forint RUB  Russian Ruble IDR  Indonesian Rupiah SGD  Singapore Dollar ILS  Israeli Shekel SKK  Slovenska Koruna INR  Indian Rupee TRY  New Turkish Lira KWD  Kuwaiti Dinar TZS  Tanzanian Shilling KZT  Kazak Tenge UAH  Ukranian Hryvnia MXN  Mexican Peso UGX  Ugandan Shilling Portfolio holdings by industry (as percentage of net assets): Industry Alcohol & Tobacco % Automotive Banking Commercial Services Computer Software Drugs Energy Integrated Financial Services Food & Beverages Insurance Manufacturing Medical Products Retail Semiconductors & Components Technology Technology Hardware Telecommunications Subtotal Foreign Government Obligations Structured Notes Collateral for Securities on Loan 13.5 Total Investments 113.0 % Lazard Global Total Return and Income Fund, Inc. Portfolio of Investments (concluded) March 31, 2007 (unaudited) Valuation of Investments Market values for securities are generally based on the last reported sales price on the principal exchange or market on which the security is traded, generally as of the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each valuation date. Any securities not listed, for which current over-the-counter market quotations or bids are readily available, are valued at the last quoted bid price or, if available, the mean of two such prices. Forward currency contracts are valued at the current cost of offsetting the contract. Securities listed on foreign exchanges are valued at the last reported sales price except as described below; securities listed on foreign exchanges that are not traded on the valuation date are valued at the last quoted bid price. Bonds and other fixed-income securities that are not exchange-traded are valued on the basis of prices provided by pricing services which are based primarily on institutional trading in similar groups of securities, or by using brokers quotations. If a significant event affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when the Funds net asset value is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair values as determined in good faith by or under the supervision of the Board of Directors. Fair valuing of foreign securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs or futures contracts. The Valuation Committee of the Investment Manager may evaluate a variety of factors to determine the fair value of securities for which current market quotations are determined not to be readily available or reliable. These factors include, but are not limited to, the type of security, the value of comparable securities, observations from financial institutions and relevant news events. Input from the Investment Managers analysts will also be considered. The effect of using fair value pricing is that the net asset value of the Fund will reflect the affected securities values as determined in the judgment of the Board of Directors, or its designee, instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios net asset values. Other information regarding the Fund is available in the Funds most recent Report to Shareholders. This information is also available on the Funds website at www.LazardNet.com as well as on the Securities and Exchange Commissions website at www.sec.gov. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrants most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lazard Global Total Return and Income Fund, Inc. By: /s/ Charles Carroll Charles Carroll Chief Executive Officer Date: May 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Charles Carroll Charles Carroll Chief Executive Officer Date: May 29, 2007 By: /s/ Stephen St. Clair Stephen St. Clair Chief Financial Officer Date: May 29, 2007
